DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krassowski et al. US 20090032227 A1 in view of KUSANO US 20180164040 A1. 
Re claim 9, Krassowski et al. teach a vapor-based heat transfer apparatus, comprising 	
(b) a wick structure (46) in contact with one or a plurality of walls of said hollow structure (fig 2), and 
(c) a working liquid within said hollow structure and in contact with said wick structure, wherein said wick structure comprises flakes of exfoliated graphite worms or expanded graphite (paras 7, 9,  26, “The expanded, i.e., exfoliated, graphite particles are vermiform in appearance, and are therefore commonly referred to as worms.  The worms may be compressed together into flexible sheets “ para 37 ),
The embodiment relied upon fail to explicitly teach the material.
Another embodiment teach (a) a hollow structure comprising a thermally conductive material having a thermal conductivity no less than 5 W/mK (paras 61 and 69, also noting casing construction , para 4) to use copper in the base or walls of the flat heat pipe (paras 4 and 69).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine embodiments in order to advantageously allow for casing to be made of a readily available material with high thermal conductivity.
Noting that according to the Merriam-Webster dictionary, the plain meaning of ‘flake’ is 
a thin flattened piece or layer.
Krassowski et al. , as modified, fail to explicitly teach said working fluid contains a fluid selected from, propylene glycol, acetone, ammonia, or alkali metal selected from cesium, potassium or sodium.
KUSANO teach said working fluid contains a fluid selected from, propylene glycol, acetone, ammonia, or alkali metal selected from cesium, potassium or sodium (para 102) to use a working fluid known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include said working fluid contains a fluid selected from, propylene glycol, acetone, ammonia, or alkali metal selected from cesium, potassium or sodium as taught by KUSANO in the Krassowski et al. , as modified, invention in order to advantageously allow for heat dissipation via the working fluid with good stability (para 102).
 
Claims 1-2, 8, 10,  12-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krassowski et al. US 20090032227 A1 in view of  Chiriac et al. US 2017/0293329 Al and evidentiary reference A. Franco (Thermal Conductivity of polycrystalline aluminum nitride ceramics). 
Re claim 1, Krassowski et al. teach a vapor-based heat transfer apparatus, comprising 	
(a) a hollow structure comprising (fig 2)
(b) a wick structure (46) in contact with one or a plurality of walls of said hollow structure (fig 2), and 
(c) a working liquid within said hollow structure and in contact with said wick structure, wherein said wick structure comprises flakes of exfoliated graphite worms (paras 7, 9,  26, “The expanded, i.e., exfoliated, graphite particles are vermiform in appearance, and are therefore commonly referred to as worms.  The worms may be compressed together into flexible sheets “ para 37 ).
Krassowski et al. fail to explicitly teach the material.
Chiriac et al.  teach a thermally conductive material selected from Al, Ag, Au, Sn, W, Zn, Ti, Ni, Pb, solder, boron nitride, boron arsenide, diamond, gallium arsenide, aluminum nitride, silicon nitride, or a combination thereof, having a thermal conductivity no less than 5 W/mK (para 59, also noting evidentiary reference A. Franco for thermal conductivity of Al Nitride ) to from a vapor structure out of a material well known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the material as taught by Chiriac et al. in the Krassowski et al. invention in order to advantageously allow for the casing to be made of a readily available material with high thermal conductivity and high strength as is known in the art.
Noting that according to the Merriam-Webster dictionary, the plain meaning of ‘flake’ is 
a thin flattened piece or layer.
Re claim 2, Krassowski et al. teach said a plurality of walls of said hollow structure comprise an evaporator wall having a first surface plane, and a condenser wall, having a second surface plane (para 46) wherein said flakes of exfoliated graphite worms or expanded graphite in said wick structure are aligned to be substantially parallel to one another and perpendicular to at least one of said first surface plane and said second surface plane (fig 2, noting parallel plates have evaporator and condenser portion and wick extends generally parallel since the stack is a plate stack).
Re claim 8, Krassowski et al. teach said flakes of exfoliated graphite worms or expanded graphite are in a form of paper, film, mat, or membrane (fig 2).
 

Re claim 10,  Chiriac et al. teach   said thermally conductive material has a thermal conductivity no less than 100 W/mK to provide high heat transfer to a vapor chamber (para 56, see the rejection of claim 1) to use a known material in the construction of the structure with good thermal conductivity.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include no less than 100 W/mK as taught by Chiriac et al. in the Krassowski et al., as modified, invention in order to advantageously allow for high heat transfer in applications such as a mobile device.


Re claim 12, Krassowski et al. , as modified , fail to explicitly teach the material.
Another embodiment of Krassowski et al. teach said thermally conductive material contains flakes of exfoliated graphite worms or expanded graphite (paras 49- 50 and /or para 69) to construct the shell from flexible graphite (paras 49- 50 and /or para 69).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine embodiments of Krassowski et al.  in the Krassowski et al. , as modified, invention in order to advantageously allow for casing to be made of a readily available material with high thermal conductivity and suitable strength as is known in the art.
Re claim 13, Krassowski et al. , as modified , fail to explicitly teach the material.
Another embodiment of Krassowski et al. teach said thermally conductive material contains flakes of exfoliated graphite worms or expanded graphite that are aligned to be substantially parallel to one another and parallel to at least one of said first surface plane and said second surface plane (paras 49- 50 and /or para 69, noting two opposing walls, in the instant combination a parallel to each other in the final construction and there the graphite which makes the shell are considered parallel to each other) to construct the shell from flexible graphite   (paras 49- 50 and /or para 69).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine   embodiments of Krassowski et al.  in the Krassowski et al. , as modified, invention in order to advantageously allow for casing to be made of a readily available material with high thermal conductivity and suitable strength as is known in the art.
Re claim 17, Krassowski et al. , as modified , fail to explicitly teach fins.
Another embodiment of Krassowski et al.  teach one or more extended structures configured to dissipate heat from said apparatus to an ambient environment (fig 4) to provide additional surface area for a heat path.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine embodiments of Krassowski et al.  in the Krassowski et al. , as modified, invention in order to advantageously allow for casing to rapidly conduct heat away from the body.
 	Re claim 18, Krassowski et al. teach said extended structure contains a finned heat sink structure (fig 4).

Claims 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Krassowski et al. US 20090032227 A1 in view of Lee US 2020/0323103 Al and KUSANO US 20180164040 A1. 
Re claim 9, Krassowski et al. teach a vapor-based heat transfer apparatus, comprising 	
(a) a hollow structure comprising (fig 2)
(b) a wick structure (46) in contact with one or a plurality of walls of said hollow structure (fig 2), and 
(c) a working liquid within said hollow structure and in contact with said wick structure, wherein said wick structure comprises flakes of exfoliated graphite worms or expanded graphite (paras 7, 9,  26, “The expanded, i.e., exfoliated, graphite particles are vermiform in appearance, and are therefore commonly referred to as worms.  The worms may be compressed together into flexible sheets “ para 37 ),

The embodiment relied upon fail to explicitly teach the material.
Another embodiment of Krassowski et al. teach (a) a hollow structure comprising a thermally conductive material having a thermal conductivity no less than 5 W/mK (paras 61 and 69, also noting casing construction , para 4) to use copper in the base or walls of the flat heat pipe (paras 4 and 69).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine embodiments of Krassowski et al. in order to advantageously allow for casing to be made of a readily available material with high thermal conductivity.
Noting that according to the Merriam-Webster dictionary, the plain meaning of ‘flake’ is 
a thin flattened piece or layer.
Additionally, Lee teach (a) a hollow structure comprising a thermally conductive material having a thermal conductivity no less than 5 W/mK (para 33) to from a vapor structure out of a material well known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the material as taught by Lee in the Krassowski et al. invention in order to advantageously allow for the casing to be made of a readily available material with high thermal conductivity and high strength as is known in the art.
Krassowski et al. , as modified, fail to explicitly teach said working fluid contains a fluid selected from, propylene glycol, acetone, ammonia, or alkali metal selected from cesium, potassium or sodium.
KUSANO teach said working fluid contains a fluid selected from, propylene glycol, acetone, ammonia, or alkali metal selected from cesium, potassium or sodium (para 102) to use a working fluid known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include said working fluid contains a fluid selected from, propylene glycol, acetone, ammonia, or alkali metal selected from cesium, potassium or sodium as taught by KUSANO in the Krassowski et al. , as modified, invention in order to advantageously allow for heat dissipation via the working fluid with good stability (para 102).

Claims 3-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krassowski et al. as modified by Chiriac et al., further in view of Lin et al. US 20140224466 A1 noting evidentiary reference A. Franco.
Re claim 3, Krassowski et al., as modified,  fail to explicitly teach details of the binder.
Lin et al. teach said flakes of exfoliated graphite worms or expanded graphite are bonded together or bonded to said one or a plurality of hollow structure walls by a binder (Paras 38- 40, in the instant combination the adhesive is used to bong d the graphite sheets of the primary reference to the outer wall of the primary reference using the teachings of binding sheets with graphite to adjacent sheets as taught by the modifying reference) to strengthen the material and or alter the thermal conductivity of the graphite.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the binder as taught by Lin et al. in the Krassowski et al. , as modified,  invention in order to advantageously allow for an integrated heat sink of excellent structural integrity (para 38.
Noting that according to the Merriam-Webster dictionary, the plain meaning of ‘binder’ is  something used in binding.

Re claim 4, Krassowski et al. , as modified,  fail to explicitly teach details of the binder.
Lin et al. teach said flakes of exfoliated graphite worms or expanded graphite are bonded together or bonded to said one or a plurality of hollow structure walls by a binder (Paras 38- 40, in the instant combination the adhesive is used to bong d the graphite sheets of the primary reference to the outer wall of the primary reference using the teachings of binding sheets with graphite to adjacent sheets as taught by the modifying reference) to strengthen the material and or alter the thermal conductivity of the graphite.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the binder as taught by Lin et al. in the Krassowski et al. , as modified,  invention in order to advantageously allow for an integrated heat sink of excellent structural integrity (para 38.
Noting that according to the Merriam-Webster dictionary, the plain meaning of ‘binder’ is  something used in binding.
Re claim 5, Krassowski et al. , as modified,  fail to explicitly teach details of the matrix.
Lin et al. teach the said flakes of exfoliated graphite worms or expanded graphite are dispersed in or bonded by a matrix material selected from a polymer, carbon, glass, ceramic, organic, or metal (Para 40) to strengthen the material and or alter the thermal conductivity of the graphite.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the matrix as taught by Lin et al. in the Krassowski et al., as modified,  invention in order to advantageously allow for a composite with high thermal conductivity and structural strength (para 1).
Re claim 6, Krassowski et al. , as modified,  fail to explicitly teach details of the binder.
Lin et al. teach said flakes of exfoliated graphite worms or expanded graphite are dispersed in an adhesive to form a coating (noting that according to the Merriam-Webster dictionary, the plain meaning of ‘coating’ is  2: COAT, COVERING) or paint and said adhesive is bonded to an interior or exterior surface of said one or a plurality of hollow structure walls (Paras 38- 40, in the instant combination the adhesive is used to bong d the graphite sheets of the primary reference to the outer wall of the primary reference using the teachings of binding sheets with graphite to adjacent sheets as taught by the modifying reference) to strengthen the material and or alter the thermal conductivity of the graphite.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the binder as taught by Lin et al. in the Krassowski et al. , as modified,   invention in order to advantageously allow for an integrated heat sink of excellent structural integrity (para 38).
Re claim 14, Krassowski et al., as modified, fail to explicitly teach details of the matrix.
Lin et al. teach the said flakes of exfoliated graphite worms or expanded graphite are dispersed in or bonded by a matrix material selected from a polymer, carbon, glass, ceramic, organic, or metal (Para 40) to strengthen the material and or alter the thermal conductivity of the graphite.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the matrix as taught by Lin et al. in the Krassowski et al., as modified,  invention in order to advantageously allow for a composite with high thermal conductivity and structural strength (para 1).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krassowski et al., as modified by Chiriac et al., further in view of  Adamson et al. US 9646735 B2 noting evidentiary reference A. Franco.
Re claim 7, Krassowski et al.  teach said flakes of exfoliated graphite worms or expanded graphite form a foam structure having pores and pore walls and said expanded or exfoliated graphite foam has a physical density from 0.001 to 1.8 g/cm3 (para 54) but Krassowski et al., as modified,  fails to teach details of the foam.
Adamson et al. teach the said flakes of exfoliated graphite worms or expanded graphite form a foam structure having pores and pore walls to form a composite of graphite and foam (col 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include foam composites as taught by Adamson et al. in the Krassowski et al., as modified,  invention in order to advantageously allow for a composite material with high strength without the catastrophic failure mechanism.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krassowski et al., as modified by Chiriac et al., further in view of  Kirkor et al. US 2014/0345843 Al noting evidentiary reference A. Franco.

	Re claim 19, Kirkor et al. teach a microelectronic, photonic, or photovoltaic system (para 160)  but fail to teach containing said apparatus of claim 1 as a heat dissipating device.
Krassowski et al., as modified, teach said apparatus of claim 1 as a heat dissipating device to cool electronics.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include said apparatus of claim 1 as a heat dissipating device as taught by Krassowski et al., as modified, in the Kirkor et al. invention in order to advantageously allow for prevention of overheating during operation.
   
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krassowski et al. in view of Fujiwara US 20160324031 A1 and  HURBI US 20180372424 A1.
Re claim 15, Krassowski et al. teach a vapor-based heat transfer apparatus, comprising 
(a) a hollow structure comprising a thermally conductive material (para 69).
(b) a wick structure (46) in contact with one or a plurality of walls of said hollow structure (fig 2), and 
(c) a working liquid within said hollow structure and in contact with said wick structure (para 62).
Krassowski et al., as modified,  fail to explicitly teach details of the material.
Fujiwara teach a hollow structure comprising a thermally conductive material having a thermal conductivity no less than 5 W/mK to use graphite with an optimized thermal conductivity for heat dissipation (para 200).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the material as taught by Fujiwara in the Krassowski et al., as modified,  invention in order to advantageously allow for a lightweight material in a housing with high thermal conductivity (para 200).
Krassowski et al., as modified, fail to explicitly teach said wick structure contains graphite flake-coated Cu particles, a mesh screen, or a grooved wick.
HURBI teach said wick structure contains graphite flake-coated Cu particles, a mesh screen, or a grooved wick (para 22) to use a wick well known in the art to provide capillary forces (para 22).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include said wick structure contains graphite flake-coated Cu particles, a mesh screen, or a grooved wick as taught by HURBI in the Krassowski et al., as modified, invention in order to advantageously allow for a heat pipe with  wick to remove heat with a higher heat flux.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krassowski et al. in view Chirac et al. and HURBI.
Re claim 15, Krassowski et al. teach a vapor-based heat transfer apparatus, comprising 
(a) a hollow structure comprising a thermally conductive material (para 69).
(b) a wick structure (46) in contact with one or a plurality of walls of said hollow structure (fig 2), and 
(c) a working liquid within said hollow structure and in contact with said wick structure (para 62); 
Krassowski et al., as modified,  fail to explicitly teach details of the material.
Chiriac et al.  teach a hollow structure comprising a thermally conductive material having a thermal conductivity no less than 5 W/mK (para 59, also noting evidentiary reference A. Franco for thermal conductivity of Al Nitride ) to from a vapor structure out of a material well known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the material as taught by Chiriac et al. in the Krassowski et al. invention in order to advantageously allow for the casing to be made of a readily available material with high thermal conductivity and high strength as is known in the art.

Krassowski et al., as modified, fail to explicitly teach said wick structure contains graphite flake-coated Cu particles, a mesh screen, or a grooved wick.
HURBI teach said wick structure contains graphite flake-coated Cu particles, a mesh screen, or a grooved wick (para 22) to use a wick well known in the art to provide capillary forces (para 22).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include said wick structure contains graphite flake-coated Cu particles, a mesh screen, or a grooved wick as taught by HURBI in the Krassowski et al., as modified, invention in order to advantageously allow for a heat pipe with  wick to remove heat with a higher heat flux.
 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krassowski et al. in view Chirac et al. and HURBI  further in view of Hedler US 20050067689 A1 . .
Re claim 16, Krassowski et al., as modified fail to teach the hermetic seal, however, Hedler teach an adhesive that hermetically seals said paper, graphene film, membrane, or composite to protect the inner chamber from the exterior environment.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include hermetically seals as taught by Hedler in the Krassowski et al., as modified invention in order to advantageously allow for a configuration without underfill material affords the possibility of a "rework" i.e. a decomposition of the arrangement for repair purposes in the event of a fault (para 12).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krassowski et al. in view of Fujiwara US 20160324031 A1 and  HURBI US 20180372424 A1 further in view of Hedler US 20050067689 A1 .
Re claim 16, Krassowski et al., as modified fail to teach the hermetic seal, however, Hedler teach an adhesive that hermetically seals said paper, graphene film, membrane, or composite to protect the inner chamber from the exterior environment.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include hermetically seals as taught by Hedler in the Krassowski et al., as modified invention in order to advantageously allow for a configuration without underfill material affords the possibility of a "rework" i.e. a decomposition of the arrangement for repair purposes in the event of a fault (para 12).

General Remarks
It is noted that it is well known in the art (Mercuri US 5902762 A) that the flexible graphite (paras 68-69 of Krassowski et al. ) sheets naturally compose graphite which has been expanded.

Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive.
 
Applicant’s arguments with respect to claim(s) 1, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues the claims dependent on the independent claims are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to the independent claims  have been addressed above and therefore there are no deficiencies. Thus, the rejections are proper and remain.  

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763